Citation Nr: 0841667	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.

This claim comes before the Board of Veterans' Appeals on 
appeal from a November 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDING OF FACT

The most current competent medical evidence reveals that the 
veteran has Level II hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in an October 2003 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, including evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disabilities.  The 
letter also advised the veteran as to what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised 
the veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life. The letter also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability rating and an effective date.  The claim was 
last adjudicated in June 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
examination reports and statements from the veteran.

As noted above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by describing the 
functional impairment his disability causes in statements to 
the RO.  The pertinent rating criteria for his bilateral 
hearing loss disability were provided in the December 2005 
statement of the case, and his substantive appeal indicates 
he read the statement of the case, as he disagreed with the 
statement that he failed to report for an examination.  Thus, 
the veteran has actual knowledge of the rating criteria.  
Moreover, the veteran responded in April 2006 that he had no 
additional evidence to submit.  The veteran was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran. See Sanders at 881. Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008). Separate diagnostic codes identify the various 
disabilities. Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1 (2008). Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2 (2008); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2008) ; where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2008); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10 (2008). See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In an October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  In September 2003, the veteran 
filed the instant claim for an increased rating.   

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2008).  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b) 
(2008).  

In the veteran's September 2003 claim for an increased 
rating, he described that his hearing level had worsened; 
particularly that he had difficulty participating in 
conversations.  


In November 2003, VA audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
50
55
55
48
LEFT
50
60
60
65
59

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.

In November 2005 the veteran was afforded another VA 
audiometric test; however the examiner noted that the hearing 
results in both ears were "invalid."  Also, it was noted 
that the examiner "could not test" the veteran for speech 
recognition. The examiner stated that "reliable data could 
not be obtained on pure tone or speech tests." The veteran 
indicated in a March 2006 statement that he would like an 
additional VA examination because of the faulty November 2005 
examination. 

In May 2006 the veteran was afforded a third VA examination, 
where the veteran exhibited puretone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
60
60
60
55
LEFT
70
70
65
65
68

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.

The November 2003 audiological examination shows that the 
veteran exhibited Level III hearing acuity in the right ear, 
and Level IV hearing acuity in the left 
ear according to Table VI. See 38 C.F.R. § 4.85.  The 
foregoing findings are commensurate with no more than an 
evaluation of 10 percent according to Table VII. Id. 

The May 2006 audiological examination shows the veteran 
exhibited Level II hearing acuity in the right ear, and Level 
III hearing acuity in the left ear according to Table VI, 
which would be commensurate with a noncompensable evaluation. 
Id. However, the May 2006 findings show that the veteran's 
left ear shows an exceptional pattern of hearing impairment, 
where each of the frequencies from the examination is 55 
decibels or more. See 38 C.F.R. § 4.86 (2008).  Using Table 
VIa, the veteran's left ear exhibited Level V hearing acuity.  
However, even when applying Level V acuity with the veteran's 
right-ear Level II acuity, the results are commensurate with 
no more than an evaluation of 10 percent according to Table 
VII. 38 C.F.R. § 4.85 (2008).

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing, but as noted above, the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula.  The veteran's bilateral 
hearing loss falls squarely within the criteria for a 10 
percent disability rating under the pertinent rating criteria 
and has done so during the entire appeal period.  
Accordingly, staged ratings are not in order. See Hart, 
supra.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.")  Here, the rating criteria reasonably 
describe the veteran's disability level and symptomatology, 
and provided for a greater evaluation for additional or more 
severe symptoms; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate. See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for extra-
schedular consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55-57.

 
ORDER

Entitlement to an increased rating for service-connected 
bilateral hearing loss is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


